UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8018


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD DANE JEFFUS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (6:92-cr-00184-NCT-2; 1:11-cv—
00326-NCT-JEP)


Submitted:   February 21, 2013            Decided:    February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edward Dane Jeffus, Appellant Pro Se.     Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina;
Paul Alexander Weinman, OFFICE OF THE UNITED STATES ATTORNEY,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Edward       Dane    Jeffus     seeks          to    appeal       the    district

court’s       orders:       (1)     accepting       the        recommendation               of        the

magistrate judge and denying Jeffus’ “Motion for Relief from

Judgment and Specific Performance/Enforcement of Plea Agreement

and/or       Independent        Action    in   Equity”         and      his    “Complaint             for

Independent Action in Equity” in part and denying these motions

in    part    as     successive      28   U.S.C.A.        §    2255      (West    Supp.          2012)

motions,       and    denying      his    “Motion       for        Summary     Judgment”              and

“Motion for a Ruling on Motion to Suppress and/or Review on the

Issue Preserved;” and (2) denying his motion to alter or amend

judgment pursuant to Fed. R. Civ. P. 59(e).

               The orders are not appealable unless a circuit justice

or    judge    issues       a    certificate       of   appealability.                 28    U.S.C.

§ 2253(c)(1)(B) (2006).              A certificate of appealability will not

issue     absent       “a       substantial    showing             of    the    denial           of     a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that       reasonable        jurists          would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El     v.   Cockrell,           537    U.S.    322,       336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

                                               2
procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.   Slack,

529 U.S. at 484-85.

          We have independently reviewed the record and conclude

that Jeffus has not made the requisite showing.   Accordingly, we

deny Jeffus’ motion for appointment of counsel, deny his motion

for a certificate of appealability, and dismiss the appeal.    We

also deny his pending motion to compel the U.S. Attorney to file

a response and to supplement the record.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                        DISMISSED




                                  3